                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION

FTUTB, INC.,

               Plaintiff,

       v.                                             No.

BHUPINDER SINGH SAINI,
YOGENDRA BHARAT,
DERMOT MORE-O’FERRALL,
NAVTEJ PUREWAL, and
KOSTANDINOS TSOULFAS,

               Defendants.

                                            COMPLAINT

       Plaintiff FTUTB, INC., by and through its attorney, Blank Rome LLP, bring this

Complaint against defendants BHUPINDER SINGH SAINI, YOGENDRA BHARAT, DERMOT

MORE-O’FERRALL, NAVTEJ PUREWAL, and KOSTANDINOS TSOULFAS, (collectively,

the “Defendants”), and states as follows:

                                        Nature of Action

       1.      Defendants are physicians who specialize in pain treatments and pain management

and who are or recently were employed by Advanced Pain Management, S.C. (“APM SC”). Since

in or around 2008, APM SC has been in a management services agreement with APM Wisconsin

MSO, LLC (“APM Wisconsin”), a subsidiary of Advanced Pain Management Holdings, Inc.

(“APMH”). Through that agreement, APM Wisconsin and APMH provided management,

administration, purchasing services and support, and other management support needs to APM SC.

APMH and its affiliates provide support to companies that provide pain treatments to 43,000

patients in Wisconsin and Minnesota. Aside from being employed by APM SC, each Defendant

held stock in APMH’s parent entity.



         Case 2:20-cv-01332-WED Filed 08/28/20 Page 1 of 12 Document 1
          2.      Rather than devoting their entire professional time and efforts to APM SC,

Defendants began performing pain treatments and/or held an ownership interest in a direct

competitor to APMH, Wisconsin Surgery Center, LLC (“Wisconsin Surgery”). In exchange for

services APM Wisconsin provided to APM SC in support of physician services, APM SC owed

and paid fees to APM Wisconsin. When the Defendants wrongfully competed against APM SC by

working for Wisconsin Surgery, Defendants caused the revenue from those procedures to be

diverted away from APM SC, and ultimately APMH, in breach of their employment contracts.

          3.      This suit is brought by the administrative agent to APMH’s secured lenders

(“Secured Lenders”), FTUTB. In or around 2013, the Secured Lenders made a $145 million loan

commitment to APMH pursuant to a credit agreement (the “Credit Agreement”). As part of the

Credit Agreement, APMH pledged its present and future accounts receivable, among other assets,

as collateral. Because the contractual relationship between APM SC and APM Wisconsin required

APM SC to pay a portion of revenues generated from the Defendants’ services to APM Wisconsin,

the Defendants’ performance of competing procedures at and on behalf of Wisconsin Surgery and

other third parties, as well as on their own behalf, wrongfully diverted collateral and tortiously

interfered with the Credit Agreement. FTUTB also asserts related conspiracy claims, as the

Defendants performed these procedures with the support and direction of Vishal Lal, in his

capacity as the CEO and executive director of Wisconsin Surgery. 1 On information and belief,

Defendant Saini also advised Lal—who is the subject of a separate, related suit for fraud, tortious

interference, and conversion—on the management of Wisconsin Surgery Center.

          4.      FTUTB and the Secured Lenders have an immediate possessory interest in and

rights to the collateral staked by APMH for the loan. FTUTB and the Secured Lenders have


1
    Lal simultaneously served as CEO of APMH, a role from which he was fired in 2019.



                                          2
            Case 2:20-cv-01332-WED Filed 08/28/20 Page 2 of 12 Document 1
suffered substantial money damages in an amount to be determined at trial. And money damages

alone are inadequate. Defendants should be enjoined from competing with APM SC; converting

the collateral by continuing to provide services on behalf of Wisconsin Surgery, other third parties,

or themselves; or otherwise interfering with the rights of the Secured Lenders under the Credit

Agreement.

                                      Jurisdiction and Venue

       5.      The Court has diversity jurisdiction over this action pursuant to 28 U.S.C § 1332.

FTUTB, Inc. is a corporation incorporated in Delaware with its principal place of business in New

York. Upon information and belief, Defendants Saini, Bharat, More-O’Ferrall, Purewal, and

Tsoulfas are citizens of Wisconsin. There is complete diversity of citizenship between Plaintiff

and Defendants, and the amount in controversy is well in excess of the statutory minimum of

$75,000.

       6.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the events giving rise

to the controversy occurred within the Milwaukee Division of the Eastern District of Wisconsin.

       7.      This Court has personal jurisdiction over Defendants because the acts and

omissions that are the bases of the claims set forth herein occurred in this judicial district.

                                               Parties

       8.      Plaintiff FTUTB is the administrative agent for the Secured Lenders to APMH.

       9.      Defendant Bhupinder Singh Saini is a medical doctor licensed to practice in

Wisconsin.

       10.     Defendant Yogendra Bharat is a medical doctor licensed to practice in Wisconsin.

       11.     Defendant Dermot More-O’Ferrall is a medical doctor licensed to practice in

Wisconsin.

       12.     Defendant Navtej Purewal is a medical doctor licensed to practice in Wisconsin.


                                         3
           Case 2:20-cv-01332-WED Filed 08/28/20 Page 3 of 12 Document 1
       13.     Defendant Konstandinos Tsoulfas is a medical doctor licensed to practice in

Wisconsin.

                                       Factual Allegations

I.     Background Concerning Relevant Entities

       14.     APMH is the parent company of a group of businesses engaged in providing

administrative support to companies that provide safe, interventional pain management procedures

and therapies. APMH and its subsidiaries and affiliates work with dozens of specialized healthcare

providers at health centers throughout the Midwest.

       15.     APM SC is a Wisconsin service corporation that is in the business of treating

patients for pain, pain management, and pain medicine. At all relevant times, APM SC employed

physicians in a variety of fields, including anesthesiology, neurology, and rehabilitative medicine.

Each of the Defendant physicians signed an employment contract with APM SC. Among the terms

in each employment contract were non-compete, non-solicitation, confidentiality, and remedies

provisions. In general, each Defendant promised to devote his entire professional time and effort

to APM SC, and confirmed that he would not compete with APM SC while employed by APM SC

and for two years following termination of employment.

       16.     Each Defendant further promised not to solicit any patient for the purposes of

providing goods or services in competition with APM SC while employed by APM SC and during

that same two-year, post-employment period. Additionally, each Defendant promised that, while

employed by APM SC and for two years after, he would not solicit any person who was any

employee of APM SC to work for any entity that competes with APM SC. Each Defendant agreed

to maintain the secrecy of certain confidential information he learned while employed by APM SC.

And each Defendant agreed that as a result of a breach of any of these provisions, APM SC would




                                       4
         Case 2:20-cv-01332-WED Filed 08/28/20 Page 4 of 12 Document 1
be entitled “to preliminary and permanent injunctive and other equitable relief” against each doctor

in breach.

       17.     At all relevant times, APM Wisconsin was a management services company. On or

about May 1, 2008, APM Wisconsin entered into a management services agreement with APM SC,

and pursuant to that agreement, APM Wisconsin provided management, administration,

purchasing services and support, and other management support needs to APM SC. In exchange

for these services, APM SC generated fees from support for physician services that it owed and

paid to APM Wisconsin under the management services agreement. In other words, APM SC was

obligated to pay APM Wisconsin a fee that was calculated as the revenue of APM SC, less

APM SC’s expenses. Due at least in part to Defendants’ malfeasance and conversion, there is

currently a shortfall of $6.6 million between APM SC’s expenses and its revenues, all of which

APM SC owes to APM Wisconsin.

       18.     On or about February 26, 2013, APMH, as borrower, entered into the Credit

Agreement with the Secured Lenders and the administrative agent, FTUTB’s predecessor.

Simultaneous with the closing of the Credit Agreement, and using funds borrowed through the

Credit Agreement, APMH finalized a dividend recapitalization transaction. Pursuant to this

dividend recapitalization, about $48 million of the loan procured from the Secured Lenders was

used to fund a special dividend to APMH’s equity holders, including five of the six Defendants.

At closing, advances from Secured Lenders under the Credit Agreement funded special dividend

payments to Defendants Saini, Bharat, and More-O’Ferrall of over $900,000 each, a payment of

over $270,000 to Defendant Purewal, and a payment of over $100,000 to Defendant Tsoulfas.

       19.     According to the terms of the Credit Agreement, APMH and its affiliates agreed to

grant the Secured Lenders’ administrative agent first-priority security interests in all “collateral”




                                       5
         Case 2:20-cv-01332-WED Filed 08/28/20 Page 5 of 12 Document 1
and to take all necessary steps to preserve and protect the collateral during the period of the loan.

Per the terms of the Credit Agreement, the fees generated by APM SC from services performed

by Defendants, which APM SC owed to APM Wisconsin in exchange for services performed by

APM Wisconsin under the management services agreement, constituted collateral pledged by

APMH to satisfy obligations to the Secured Lenders under the Credit Agreement. Additionally,

technical fees derived directly by APM Wisconsin in connection with those services also

constituted collateral. When Defendants performed treatments and procedures at Wisconsin

Surgery, instead of at APM SC, they reduced these fees and thereby reduced the Secured Lenders’

collateral.

II.     Defendants’ Conversion of APMH’s Loan Collateral

        20.    One of Wisconsin Surgery’s specialties is pain management, meaning that

Wisconsin Surgery has been directly competing with APMH’s affiliated entities and continues to

do so. Defendants’ employment contracts prohibited them from working for a competitor while

employed by APM SC, and for two years thereafter. Yet on information and belief, Defendants—

for years—conducted patient visits and performed patient services relating to pain management at

and on behalf of Wisconsin Surgery in competition with APM SC and APMH. In fact, beginning

no later than in or around February 2019 and continuing until as recently as in or around May

2020, Bharat, Purewal, and Tsoulfas were listed under the “Pain” section of Wisconsin Surgery’s

website.

        21.    Saini holds or has held an ownership stake in Wisconsin Surgery, serves or has

served on Wisconsin Surgery’s board of directors, and on information and belief, advises Lal on

Wisconsin Surgery management issues.

        22.    Indeed, in or around early 2017, Saini applied to a Wisconsin Surgery affiliate for

appointment and clinical privileges. A true and correct copy of a February 1, 2017 email


                                         6
           Case 2:20-cv-01332-WED Filed 08/28/20 Page 6 of 12 Document 1
discussing Saini’s application is attached hereto as Exhibit A. At the time, Saini was employed by

APM SC and had a covenant in his APM SC employment not to compete against APM SC.

Nevertheless, on information and belief, Saini was granted appointment and clinical privileges and

regularly performed pain treatment and management services at and on behalf of Wisconsin

Surgery.

       23.     Beginning in or about December 2017, Saini ceased work for APM SC, claiming

that he was unable to perform due to a disability. Specifically, Saini claimed that he suffered

constant pain and was unable to move his neck or stand on his feet. Dr. Saini also drew disability

benefits pursuant to an APM affiliate’s insurance policy.

       24.     APM has looked into potential fraud claims involving Saini’s disability claims.

Specifically, subsequent to his ceasing work, he was observed performing feats inconsistent with

his claimed disability.

       25.     Bharat worked for Wisconsin Surgery in breach of his own duties to APM SC and

employment agreements. On information and belief, Bharat also has an ownership stake in

Wisconsin Surgery. More-O’Ferrall has also held a direct or indirect ownership stake in Wisconsin

Surgery and, upon information and belief, has been performing pain treatments for Wisconsin

Surgery in breach of his duties to APM SC and employment agreement. Upon information and

belief, Purewal and Tsoulfas have been performing pain treatments for Wisconsin Surgery in

breach of their duties to APM SC.

       26.     By working for Wisconsin Surgery and not APM SC, Defendants have tortiously

interfered with APMH’s Credit Agreement with Secured Lenders and have converted the collateral

of the Secured Lenders—the rights to fees payable from APM SC to APM Wisconsin derived from




                                         7
           Case 2:20-cv-01332-WED Filed 08/28/20 Page 7 of 12 Document 1
services performed in support of the Defendants’ revenue streams and earning potential as well as

technical fees.

        27.       APMH first defaulted on the Credit Agreement in or around 2015 and has regularly

been in default since that time. On information and belief, Defendants have at all relevant times

been aware of the Credit Agreement, aware that APMH was in default, and aware that the Secured

Lenders have a first-priority security interest in the collateral. By performing work in competition

with APM SC in violation of their contracts, Defendants knowingly converted collateral away

from APMH and intentionally interfered with APMH’s contractual obligation to preserve that

collateral for the benefit of the Secured Lenders. Defendants’ performance of services for

Wisconsin Surgery and diversion of proceeds from APM SC, APMH, and their affiliates

constitutes conversion of the Secured Lenders’ collateral and has caused the Secured Lenders

harm. Indeed, APMH is now insolvent and is preparing to liquidate its assets in a process that will

leave the Secured Lenders with a massive loss.

        28.       The Secured Lenders have suffered substantial money damages to be determined

at trial. Yet, money damages alone would not provide an adequate remedy for Defendants’

conspiracy, conversion, and tortious interference. Accordingly, FTUTB seeks injunctive relief

enjoining Defendants and all those acting in concert with them from converting the Secured

Lenders’ collateral, competing with APM SC, or otherwise interfering with the business of APMH

and its affiliates.

                                         Claims for Relief

                                          COUNT ONE
                                            Conversion,
                                       Against All Defendants

        29.       The preceding and succeeding Paragraphs are incorporated herein by reference.




                                        8
          Case 2:20-cv-01332-WED Filed 08/28/20 Page 8 of 12 Document 1
            30.   The revenue generated by, and the earning potential of, Defendants under

employment contracts with APM SC created fees owing by APM SC to APM Wisconsin under

their management services agreement, and those fees constituted collateral pledged by APMH to

satisfy obligations to FTUTB and the Secured Lenders under the Credit Agreement. As a result of

Defendants working for Wisconsin Surgery while under contract to work for and not compete

against APM SC, that collateral was wrongfully transferred from APMH to Wisconsin Surgery.

            31.   APMH is in default of the Credit Agreement, and as such, FTUTB is entitled to

exercise remedies to enforce possession of the collateral.

            32.   Defendants transferred this collateral without the consent of APMH or FTUTB,

which resulted in serious interference with the rights of FTUTB and the Secured Lenders as well

as their abilities to possess that collateral.

            33.   Defendants’ conversion proximately caused injuries in an amount to be determined

at trial.

                                           COUNT TWO
                                 Tortious Interference with Contract,
                                       Against All Defendants

            34.   The preceding and succeeding Paragraphs are incorporated herein by reference.

            35.   FTUTB and the Secured Lenders have been in and remain in a Credit Agreement

with APMH.

            36.   Defendants interfered with the contractual relationship between APMH, on the one

hand, and FTUTB and the Secured Lenders, on the other. Defendants worked for Wisconsin

Surgery and not for APM SC. As a result, APM Wisconsin and APMH lost the rights to fees

payable from APM SC from Defendants’ revenue streams and earning potential, as well as

technical fees that APM Wisconsin would have derived directly, meaning that APMH and

APM Wisconsin did not have those fees available to repay the Secured Lenders, nor as collateral


                                           9
             Case 2:20-cv-01332-WED Filed 08/28/20 Page 9 of 12 Document 1
as required by the Credit Agreement. Defendants thus caused APMH not to be able to abide by the

terms of the Credit Agreement requiring APMH to preserve and protect the collateral during the

period of the loan.

       37.       Because Defendants competed with APM SC when they knew that they were under

contract to work for and not compete with APM SC, this interference by Defendants was

intentional. Furthermore, upon information and belief, Defendants knew that the Credit Agreement

required APMH to preserve the collateral and that they were impairing the collateral by working

for and on behalf of Wisconsin Surgery.

       38.       No Defendant had any contractual right or other privilege to interfere with APMH’s

ability to perform under the Credit Agreement.

       39.       Defendants’ tortious interference with contract proximately caused substantial

injuries to FTUTB and the Secured Lenders in an amount to be determined at trial.

                                      COUNT THREE
             Conspiracy to Commit Conversion and Tortious Interference with Contract,
                                    Against All Defendants

       40.       The preceding and succeeding Paragraphs are incorporated herein by reference.

       41.       On information and belief, Defendants were recruited to work for Wisconsin

Surgery by Vishal Lal, the CEO and executive director of Wisconsin Surgery and former CEO of

APMH, while Lal was still employed by APMH. On information and belief, Saini also advised Lal

on the management of Wisconsin Surgery as late as 2017 and was aware of Lal’s widespread

recruitment of APM SC doctors.

       42.       Defendants, along with Lal and Wisconsin Surgery, knew that by virtue of

Defendants working for Wisconsin Surgery, Defendants would cause the conversion of APMH’s

collateral to Wisconsin Surgery and would tortiously interfere with APMH’s ability to abide by

the terms of the Credit Agreement.


                                      10
        Case 2:20-cv-01332-WED Filed 08/28/20 Page 10 of 12 Document 1
       43.    Pursuant to this conspiracy, Defendants performed patient work on behalf of

Wisconsin Surgery and not for the benefit of APM SC or its affiliates. While Defendants worked

for Wisconsin Surgery, they continued to receive compensation from APM SC per the terms of

their employment contracts.

       44.    Meanwhile, because each Defendant signed his own employment agreement

acknowledging his understanding of the terms of that agreement, each Defendant knew that his

employment agreement prohibited him from working for a competitor. Each Defendant was paid

by APM SC while he also worked for and on behalf of Wisconsin Surgery. In addition, on

information and belief, Defendants Saini, Bharat, and More-O’Ferrall held their own minority

ownership positions in Wisconsin Surgery.

       45.    Defendants’ conspiracy with Lal and Wisconsin Surgery proximately caused

substantial injuries to FTUTB and the Secured Lenders in an amount to be determined at trial.

                                      Request for Relief

       46.    WHEREFORE, Plaintiff prays that the Court:

             Award Plaintiff compensatory, consequential, and punitive damages in an amount
              to be determined at trial;

             Enter preliminary and permanent injunctive relief enjoining Defendants and those
              acting in concert with them from interfering with existing contracts or the possible
              sale of APMH;

             Impose a constructive trust against each Defendant;

             Award pre-judgment interest in favor of Plaintiff;

             Award Plaintiff attorneys’ fees and expenses; and

             Grant such additional relief as the Court finds appropriate and just.

                                         Jury Demand

       47.    Plaintiff FTUTB, Inc. hereby requests trial by jury.



                                      11
        Case 2:20-cv-01332-WED Filed 08/28/20 Page 11 of 12 Document 1
         Dated this 28th day of August, 2020.

                                                By: s/ Daniel T. Flaherty
                                                    Daniel T. Flaherty, SBN 1011357
                                                    David R. Konkel, SBN 1097244
                                                    GODFREY & KAHN, S.C.
                                                    833 East Michigan Street, Suite 1800
                                                    Milwaukee, WI 53202-5615
                                                    Phone: 414-273-3500
                                                    Fax: 414-273-5198
                                                    dflaherty@gklaw.com
                                                    dkonkel@gklaw.com

                                                -and-

                                                   William J. Dorsey
                                                   Paul H. Tzur
                                                   BLANK ROME, LLP
                                                   444 W. Lake Street, Suite 1650
                                                   Chicago, Illinois 60606
                                                   Phone: 312-776-2600
                                                   Fax: 312-776-2601
                                                   wdorsey@blankrome.com
                                                   ptzur@blankrome.com

                                                Attorneys for Plaintiff FTUTB, Inc.
22799941.3




                                           12
             Case 2:20-cv-01332-WED Filed 08/28/20 Page 12 of 12 Document 1
